995 So. 2d 1164 (2008)
Joseph C. PARZYCK, III, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-2327.
District Court of Appeal of Florida, Second District.
December 10, 2008.
PER CURIAM.
We affirm the order of the postconviction court summarily denying Joseph Parzyck's motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Our affirmance is without prejudice to any right Parzyck may have to file a facially sufficient rule 3.850 motion, within sixty days from the date of the issuance of the mandate in this case, alleging that trial counsel was ineffective in failing to file a motion to suppress the firearm. Such a motion shall not be considered successive.
Affirmed.
KELLY, LaROSE, and KHOUZAM, JJ., Concur.